Order entered September 19, 2019




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-00615-CV

                              DASPIT LAW FIRM, PLLC, Appellant

                                                 V.

  ERIC HERMAN AND LAW OFFICES OF ANJEL K. AVANT, PLLC D/B/A AVANT
                       LAW FIRM, Appellees

                          On Appeal from the County Court at Law No. 3
                                      Dallas County, Texas
                              Trial Court Cause No. CC-19-01463-C

                                             ORDER
           On August 7, 2019, we ordered Dallas County Clerk John F. Warren to file, no later than

August 19, 2019, a supplemental clerk’s record containing Exhibit 1 to appellant’s motion to

abate and motion to compel arbitration. Mr. Warren responded by informing the Court the

supplemental record had been prepared but would not be filed because appellant had not paid the

fee for preparing the record. On September 16, 2019, appellant provided written verification it

had paid the fee. Accordingly, we ORDER Mr. Warren to file the requested supplemental

clerk’s record no later than September 25, 2019.

           We DIRECT the Clerk of the Court to send a copy of this order to Mr. Warren and the

parties.

                                                        /s/   ERIN A. NOWELL
                                                              JUSTICE